DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 14, 2020, February 11, 2021 and June 16, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Publication No. 10-2017-0140047 A by Kim (hereinafter KIM) in view of U.S. Patent No. US 9,452,871 B1 to Ho, hereinafter HO.  Citation to KIM will be made with reference to the European Patent Office Espacenet English machine translation accompanying this action.
Regarding Claim 1, KIM discloses a blender (cooking appliance shown in Fig. 1; ¶[0021]) comprising:
a blender main body (200 in Fig. 2; ¶[0021]) provided with a motor assembly (260 in Fig. 2; ¶[0028]);
a container (110 in Fig. 2; ¶[0022]) of which an upper surface is opened to form a space in which food is received and which is seatable on the blender main body (container 110 is shown in Fig. 2 with an open upper end and seated on body 200);
a blade (160 in Fig. 2; ¶[0022]) provided at a bottom surface of the container and connectable to the motor assembly to be rotated when the container is seated; and
a lid (140 in Fig. 2; ¶[0022]) to shield the opened upper surface of the container,
wherein the lid includes
a main lid (140 in Fig. 2) seatable on the container and having a through-hole (141 in Fig. 2; ¶[0029]) opened to communicate with an inside of the container;
a gasket provided around the main lid to contact with the inner surface of the container (¶[0030] and [0030] disclose the downward depending wall of lid 140 (see “wall” annotation to Fig. 2 of KIM provided below) works in conjunction with locking jaws 112a,b and locking rings 146a,b to seal lid 140 on container 110); and
an auxiliary lid (147 in Fig. 2; ¶[0029]) insertable into the through-hole and a portion thereof exposed from an upper surface of the main lid when inserted into the through-hole (Fig. 1 shows the upper portion of cap 147 is exposed from lid 140),
wherein when the auxiliary lid is coupled to the main lid, the auxiliary lid rotates together with the main lid (cap 147 rotates with lid 140 when lid 140 is rotated to lock lid 140 to container 110 as disclosed in ¶[0030] through [0032]), and the gasket and locking rings seal the lid to the container (¶[0031]).

    PNG
    media_image1.png
    286
    343
    media_image1.png
    Greyscale

KIM does not disclose a blender lid with a gasket that protrudes or retracts according to a rotational manipulation of the auxiliary lid cap.
HO teaches a lid unit (5 in Fig. 1; col. 2, line 55) which seals the open end (61 in Fig. 1; col. 2, line 56) of a container (6 in Fig. 1; col. 2, line 57) by rotating an auxiliary lid (4 in Fig. 1; col. 2, line 61) that pushes a gasket ring (2 in Fig. 1; col. 2, line 59) provided around the main lid (1 in Fig. 1; col. 2, line 59) outwardly against the inner surfaces of the opening to make the seal (progression from Fig. 4 to Fig. 5; col. 2, lines 44-49).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to improve the seal between lid 140 and container 110 of KIM by adding a gasket ring around lid 140 that is manipulated outwardly by rotation of auxiliary lid cap 147 to seal the gap between lid 140 and container 110 in the same way HO teaches sealing the gap between lid unit 5 and container 6 by rotating auxiliary lid upper connecting member 4 that pushes gasket ring 2 around main lid lower connecting member 1 outwardly against the inner walls of container 6.
Regarding Claim 2, the prior art reference combination of KIM in view of HO renders the blender of Claim 1 unpatentable as explained above.  Col. 4, lines 20-23 of HO teach the threaded connection between auxiliary lid upper connecting member 4 and main lid lower connecting member 1 shown in Figs. 1, 2, 4 and 5 may be alternatively be an abutting protrudent portion and a spiral groove.  Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to make the connection between lid 140 and cap 147
wherein the main lid (140 in Fig. 2) includes a rotation protrusion (protrudent portion taught by HO) that protrudes from an inside of the through-hole (141 in Fig. 2 of KIM); and
the auxiliary lid (cap 147 in Fig. 2 of KIM) includes a rotation groove (spiral groove taught by HO) disposed on an outer surface of the auxiliary lid, into which the rotation protrusion is inserted to constrain the auxiliary lid with the main lid.
Regarding Claim 3, the prior art reference combination of KIM in view of HO renders the blender of Claim 2 unpatentable as explained above.  The spiral groove on the auxiliary lid upper connecting member 4 taught by HO at col. 4, lines 20-23 would require an open lower end which extends vertically such that it would receive the protrudent portion of main lid lower connecting member 1 as taught by HO.
Regarding Claim 4, the prior art reference combination of KIM in view of HO renders the blender of Claim 2 unpatentable as explained above.  KIM further discloses
wherein the auxiliary lid (cap 147 in Fig. 2) includes a lid rib (the portion of the cap labeled with reference number 147) protruding outward along a circumference of the outer surface of the auxiliary lid (the rib protrudes outwardly from the cylindrical body of the cap); and
the main lid (140 in Fig. 2) includes a rib seating portion (the recessed portion around through hole 141) on which the lid rib is seated and is formed on an upper end of the through-hole (Fig. 1 shows the rib of auxiliary lid cap 147 seated in the recessed seating portion of lid 140),
wherein an upper surface (see “upper surface” annotation in Fig. 2 of KIM below) of the auxiliary lid protrudes upward more than the upper surface of the main lid in a state where the lid rib is seated on the rib seating portion.

    PNG
    media_image2.png
    288
    343
    media_image2.png
    Greyscale

Regarding Claim 5, the prior art reference combination of KIM in view of HO renders the blender of Claim 4 unpatentable as explained above.  KIM further discloses
wherein the main lid (140 in Fig. 2) includes a vent hole (¶[0029] discloses grooves 144 are sized to allow passage of steam) which is opened in the lid rib (¶[0029] discloses steam is discharged between the rib of auxiliary lid cap 147 and lid 140 through grooves 144.) corresponding to a position of the rotation groove (when auxiliary lid cap 147 is improved with the spiral groove of upper connecting member 4 as HO teaches, auxiliary lid cap 147 would have a rotation groove) to allow air inside the container (110 in Fig. 1) to be discharged to the outside.  KIM teaches grooves 144 on lid 140 and protrusions 148 on cap 147 which pass through grooves 144.  The improvement of auxiliary lid cap 147 according to the teaching of HO may be accomplished by either exchanging the locations of grooves 144 and protrusions 148 of KIM, or adding additional protrudent portions and spiral groove to auxiliary lid cap 147 in addition to those already disclosed by KIM.  Venting as KIM discloses would be included as part of the improved blender.
Regarding Claim 6, the prior art reference combination of KIM in view of HO renders the blender of Claim 1 unpatentable as explained above.  Lid 140 disclosed by KIM does not have a lower body, a gasket fixing member and a gasket according to the specificities of Claim 6.
HO teaches lid unit 5 includes 
an upper body (upper connecting member 4 in Fig. 1) forming an upper portion of the lid;
a lower body (lower connecting member 1 in Fig. 1) forming a lower portion of the lid and coupled to the upper body to be capable of rotating and moving relative to each other (connecting section 41 of upper connecting member 4 is coupled to lower connecting member 1 through step 12; col. 3, lines 35-49.  The progression from Fig. 4 to Fig. 5 shows lower connecting member 1 is lifted toward or lowered away from upper connecting member 4 when upper connecting member 4 is rotated); and
a gasket fixing member (intermediate covering member 3 in Fig. 1) formed in a ring shape and provided between the lower body and the upper body (Fig. 1 shows member 3 is formed in a ring shape and Fig. 4 shows member 3 is provided between connecting members 1 and 4),
wherein the gasket (2 in Fig. 1) has an upper end which is constrained around the gasket fixing member (Fig. 4 shows the upper end of gasket ring 2 is fixed around pushing section 32 of member 3) and a lower end which is constrained around the lower body (Fig. 4 shows the lower end of gasket ring 2 is fixed around lower connecting member 1) to be compressed or extended according to lifting or lowering of the lower body (the progression from Fig. 4 to Fig. 5 shows gasket ring 2 protrudes outwardly to press against the inner surface of container 6 when upper connecting member 4 is rotated to lift lower connecting member 1 toward upper connecting member 4; col. 3, line 57 through col. 4, line 16.).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to improve the sealing action of lid 140 of KIM by adding a gasket ring around the downward depending wall of the lid and manipulating it outwardly by rotation of auxiliary lid cap 147 to seal the gap between lid 140 and container 110 in the same way HO teaches sealing the gap between lid unit 5 and container 6 by rotating auxiliary lid upper connecting member 4 that pushes gasket ring 2 around main lid lower connecting member 1 outwardly against the inner walls of container 6.
Regarding Claim 7, the prior art reference combination of KIM in view of HO renders the blender of Claim 6 unpatentable as explained above.  HO teaches
wherein the upper body includes a lifting and lowering protrusion disposed at and protruding from an inner surface of the upper body (connecting section 41 in Fig. 4 protrudes from the inner surface of upper connecting member 4); and
the lower body (1 in Fig. 4) includes a lifting and lowering guide disposed at an outer surface of the lower body that is formed to be inclined and guides the lifting and lowering protrusion when the upper body rotates to lift or lower the lower body (col. 3, lines 1-5 disclose guiding portion 13 shown in Fig. 4 on the outer surface of lower connecting member 1 may be configured as a thread.  The threads have an inclined pitch.).
Regarding Claim 8, the prior art reference combination of KIM in view of HO renders the blender of Claim 7 unpatentable as explained above.  HO teaches
wherein a plurality of lifting and lowering protrusions (Fig. 4 shows a plurality of thread protrusions on connecting portion 41 of upper connecting member 4) and a plurality of lifting and lowering guides are respectively disposed (Fig. 4 shows a plurality of thread guides 13 on step 12 of lower connecting member 1), and
each lifting and lowering protrusion are disposed at opposite positions to each other and each lifting and lowering guide are disposed at opposite positions to each other (the threads on 41 oppositely faces the threads on 12 in Fig. 4).
Regarding Claim 9, the prior art reference combination of KIM in view of HO renders the blender of Claim 7 unpatentable as explained above.  HO teaches
wherein the lifting and lowering guide (13 in Fig. 4) includes an inclined portion extending obliquely along the outer surface of the lower body (the threaded portion shown in Fig. 4 as guiding portion 13 has threads which are in an inclined spiral pattern extending obliquely along an outer surface of step 12 of lower connecting member 1);
an upper horizontal portion extending horizontally with an upper surface of the lower body at an upper end of the inclined portion (the upper horizontal surface of lower connecting member 1 in Fig. 4 connects horizontally to the upper most obliquely extending thread of guiding portion 13); and
a lower horizontal portion extending horizontally with the upper surface of the lower body at a lower end of the inclined portion (the lower horizontal surface of step 12 in Fig. 4 connects horizontally to the lower most obliquely extending thread of guide portion 13).
Regarding Claim 10, the prior art reference combination of KIM in view of HO renders the blender of Claim 7 unpatentable as explained above.  HO teaches
wherein the lifting and lowering guide (13 in Fig. 4) includes
an inclined portion extending obliquely along the outer surface of the lower body (the threaded portion shown in Fig. 4 as guiding portion 13 has threads which are inclined obliquely along an outer surface of step 12);
an upper constraining portion protruding downward from an upper end of the inclined portion to constrain a downward movement of the lifting and lowering protrusion (col. 4, line 20-23 teach a protrudent portion and spiral groove structure may be used in place of the threaded guide shown in the drawings.  Col. 4, lines 24-29 teach use of an interfering end near the connecting parts preventing extreme rotation.); and
a lower constraining portion protruding downward from a lower end of the inclined portion to constrain an upward movement of the lifting and lowering protrusion (col. 4, line 20-23 teach a protrudent portion and spiral groove structure may be used in place of the threaded guide shown in the drawings.  Col. 4, lines 24-29 teach use of an interfering end near the connecting parts preventing extreme rotation.)
Regarding Claim 11, the prior art reference combination of KIM in view of HO renders the blender of Claim 7 unpatentable as explained above.  HO further teaches
wherein a first side rib and a second side rib extending in a vertical direction are disposed at opposite ends of the lifting and lowering guide (col. 4, line 20-23 teach a protrudent portion and spiral groove structure may be used in place of the threaded guide shown in the drawings.  Col. 4, lines 24-29 teach use of an interfering end near the connecting parts preventing extreme rotation.  These “interfering ends” would be vertical structure which close the spiral groove structure to prevent further movement of the protrudent portion.), and
a rib opening is formed on the second side rib so that the lifting and lowering protrusion can enter and exit the lifting and lowering guide (the spiral groove structure taught at col. 4, line 20-23 would have to have an opening which allows insertion of the protrudent portion into the spiral groove).
Regarding Claim 12, the prior art reference combination of KIM in view of HO renders the blender of Claim 11 unpatentable as explained above.  HO further teaches
wherein the lower body includes a protrusion movement passage which is opened at an upper end of the lower body and disposed on a side of the second side rib, and communicates with the rib opening to guide movement of the lifting and lowering protrusion when the upper body and the lower body are assembled (the spiral groove of the protrudent portion and spiral groove structure taught at col. 4, lines 20-29 would include openings in the groove structure which permit the protrudent portion to be inserted therein and taken out from the groove.).
Regarding Claim 13, the prior art reference combination of KIM in view of HO renders the blender of Claim 6 unpatentable as explained above.  Gasket fixing member 3 of HO is formed in a ring shape as shown in Fig. 1 and supports a lower end of the upper connecting member body 4 as shown in Fig. 4.
Regarding Claim 14, the prior art reference combination of KIM in view of HO renders the blender of Claim 6 unpatentable as explained above.  Gasket fixing intermediate member 3 of HO includes
a fixing member circumferential portion (32 in Fig. 4) extending in a vertical direction along a circumference of the upper body to form a circumferential surface of the main lid (pushing section 32 of intermediate member 3 forms a vertical circumferential surface of lid unit 5); and
a fixing member coupling portion (the lower tip of pushing section 32 in Fig. 4) supporting the upper body at a lower end of the fixing member circumferential portion and to which the upper end of the gasket is fixed (gasket ring 2 is fixed about the lower tip portion of pushing section 32 in Fig. 4).
Regarding Claim 15, the prior art reference combination of KIM in view of HO renders the blender of Claim 6 unpatentable as explained above.  Gasket ring 2 of HO includes
a gasket upper portion having the upper end coupled to the gasket fixing member (the upper end of ring 2 is coupled to pushing section 32 of intermediate member 3 in Fig. 4);
a gasket lower portion having the lower end coupled to the lower body (the lower end of ring 2 is coupled around lower connecting member 1 on step 11 in Fig. 4); and
a central portion extending in a vertical direction and connecting other ends of the gasket upper portion and the gasket lower portion (the center of ring 2 in Fig. 4 has a central portion in the vertical direction which connects the upper and lower ends of ring 2 together.).
Regarding Claim 18, KIM discloses a lid (140 in Fig. 1) for a blender container (110 in Fig. 1) for opening and closing an opened upper surface of the container that seats on the blender (container unit 100 is seated on body part 200 in Fig. 1).  The lid for the blender container has an upper body (140 in Fig. 2) forming an upper portion of the lid and a handle (147 in Fig. 2) provided on an upper surface of the upper body and manipulatable by a user for rotation of the upper body (cap 147 may be manipulated to rotate lid 140 when protrusions 148 of cap 147 are positioned in grooves 144 of lid 140 and cap 147 is rotated).
Lid 140 disclosed by KIM does not have a lower body, a gasket fixing member and a gasket according to the specificities of Claim 18.
HO teaches a lid (5 in Fig. 1) for a container (6 in Fig. 1) for opening and closing an opened upper surface (61 in Fig. 1) of the container, the lid for the container comprising:
an upper body (4 in Fig. 1) forming an upper portion of the lid;
a handle (43 in Fig. 1; col. 3, line 25) provided on an upper surface of the upper body and manipulatable by a user for rotation of the upper body;
a lower body (1 in Fig. 1) coupled to the upper body from a lower side of the upper body (connecting section 41 of upper connecting member 4 is coupled to lower connecting member 1 through step 12), which is lifted or lowered according to the rotation of the upper body (progression from Fig. 4 to Fig. 5 shows lower connecting member 1 is lifted toward or lowered away from upper connecting member 4 when upper connecting member 4 is rotated);
a gasket fixing member (intermediate covering member 3 in Fig. 1) provided between the lower body and the upper body (3 is provided between 4 and 1 as show in Fig. 4); and
a gasket (ring 2 in Fig. 1) having an upper end fixed to the gasket fixing member (Fig. 4 shows the upper end of gasket ring 2 is fixed around pushing section 32 of 3) and a lower end fixed to the lower body (Fig. 4 shows the lower end of gasket ring 2 is fixed around lower connecting member 1),
wherein the gasket protrudes when the lower body is lifted to press against and make contact with an inner surface of the container (the progression from Fig. 4 to Fig. 5 shows gasket ring 2 protrudes outwardly to press against the inner surface of container 6 when upper connecting member 4 is rotated to lift lower connecting member 1 toward upper connecting member 4.).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to improve the sealing action of lid 140 of KIM by adding a gasket ring around the downward depending wall of the lid and manipulating it outwardly by rotation of auxiliary lid cap 147 to seal the gap between lid 140 and container 110 in the same way HO teaches sealing the gap between lid unit 5 and container 6 by rotating auxiliary lid upper connecting member 4 that pushes gasket ring 2 around main lid lower connecting member 1 outwardly against the inner walls of container 6.
Regarding Claim 19, the prior art reference combination of KIM in view of HO renders the lid of Claim 18 unpatentable as explained above.  KIM further discloses
wherein the upper body (140 in Fig. 2) is formed with a through-hole (141 in Fig. 2) to communicate with an inside of the container (110 in Fig. 1); and
the handle (147 in Fig. 2) is inserted into the through-hole to shield the through-hole (147 inserts through 141 as shown in Fig. 1).
Regarding Claim 20, the prior art reference combination of KIM in view of HO renders the lid of Claim 18 unpatentable as explained above.  HO teaches
a lifting and lowering protrusion protruding from an inner surface of the upper body (connecting section 41 in Fig. 4 protrudes from the inner surface of upper connecting member 4); and
a lifting and lowering guide extending obliquely along an outer surface of the lower body (col. 3, lines 1-5 disclose guiding portion 13 shown in Fig. 4 on the outer surface of lower connecting member 1 may be configured as a thread.  The threads extend obliquely around step 12.) to lift or lower the lower body (lower connecting member 1 in Fig. 4) by moving in a state of being in contact with the lifting and lowering protrusion when the upper body is rotated (progression from Fig. 4 to Fig. 5 shows lower connecting member 1 is lifted toward or lowered away from upper connecting member 4 when upper connecting member 4 is rotated through the connection of 41 and 12.).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of HO and further in view of Japanese Patent Publication No. JP 2014-213878 A by Utsumi, hereinafter UTSUMI. Citation to UTSUMI will be made with reference to the European Patent Office Espacenet English machine translation accompanying this action.
Regarding Claim 16, the prior art reference combination of KIM in view of HO renders the blender of Claim 15 unpatentable as explained above.  Gasket ring 2 of HO is not taught as including a gasket groove formed on an inner surface of the gasket which is recessed along the central portion so that the central portion protrudes outward when the gasket is compressed.
UTSUMI teaches a lid (B in Fig. 1; ¶[0018]) for a container (A in Fig. 1; ¶[0018]) which uses a C-shaped gasket (61 in Fig. 1; ¶[0029]) to seal the lid against the inside step of the container (15 in Fig. 1; ¶[0029]) when force is applied as shown in Fig. 6.  The C-shape of the gasket forms a groove in its central portion which allows the central portion to protrude outwardly when the gasket is compressed.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the C-shaped gasket design taught by UTSUMI for the circular shaped gasket design taught by HO to achieve the same predictable result of sealing a lid in the opening of a container by applying compressive pressure to the gasket that makes its central portion protrude outwardly so as to seal the gap between the lid and the container.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not appear to disclose, teach or suggest a pair of gasket grooves formed on an inner surface of a C-shaped gasket such as is taught by UTSUMI in conjunction with all of the plurality of limitations of the preceding claims from which Claim 17 depends.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30am to 3:30pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725